                             Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 1 of 8                                                  SAMPLE 1



Pro Se 1 fRev. 12/16') Complaint For a Civil Case




                                         United States District Court                                                    JAN 2 5 2021
                                                                    for the                                 CARMELITA REEOER SHINN, CLERK
                                                       Western District of Oklahoma                        U.S. DIST. COURT, WESTERN OlST. OKLA,
                                                                                                           BY                          .OEPUTY




                                                                              Case No.        CIV-21-55-C
                                                                                            (to befilled in by the Clerk's Office)
     PgTtft
                            Plaintiff(s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                              Jury Trial; (check one)        Yes □No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                   -V-




                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                    COMPLAINT FOR A CIVIL CASE


I.         The Parties to This Complaint
           A.         The Plaintilf(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.                                       ,
                                 Name

                                 Street Address
                                                                    Co /Sox
                                 City and County
                                 State and Zip Code
                                                                                                <<               L
                                 Telephone Number
                                                                    Cm
                                 E-mail Address



           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                     Page I of 5
                              Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 2 of 8

Pro Se 1 fRev. 12/I6'> Complaint for a Civil Case



                      Defendant No. 1

                                 Name

                                 Job or Title (ifknown)              0'£.r>A fveivV
                                 Street Address
                                                                    N. LA-Cola-
                                 City and County
                                 State and Zip Code         Cn(ihorK.(K
                                 Telephone Number            HO s- 5ai -00-11.
                                 E-mail Address (ifknown)    [^lO   uLy: ^   ,(iOi/

                      Defendant No.2

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)


                      Defendant No.3

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)


                      Defendant No.4

                                 Name

                                 Job or Title (ifknown)
                                 Street Address

                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (ifknown)




                                                                                           Page 2 of5
                                  Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 3 of 8

     Pro Se 1 TRev. 12/16')Complaint for a Civil Case


     11.       Basis for Jurisdiction


               Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
               heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
               parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
               is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
               another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
               diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

               What is Ae basis for federal courtjurisdiction? (check all that apply)
                            Federal question                            1^ Diversity ofcitizenship

               Fill out the paragraphs in this section that apply to this case.

               A.         If the Basis for Jurisdiction Is a Federal Question

                          List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
                          are at issue in this case.                                                  i             r ft         i
G>                    1331 (K CdSe.                                VI-e.OLA>^                               Of MJleal lacos.
           UiS.A                                                   )S          Ce>n!^tA AaA>^-lV            Ui.leJml
               B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                           1.        The Plaintiff(s)

                                                If the plaintiff is an individual
                                                The plaintiff, (name)         tiX                                              ^ citizen of the
                                                State of(name) Q qVp                Q                           •     p
                                                                                               A                     vorr\
                                                If the plaintiff is a corporation
                                                The plaintiff, (name)                                                      ,is incorporated
                                                under the laws of the State of(name)                                                          ,
                                                and has its principal place of business in the State of(name)



                                     (Ifmore than one plaintiffis named in the complaint, attach an additionalpage providing the
                                     same informationfor each additional plaintiff.)

                                     The Defendant(s)

                                     a.         If the defendant is an individual

                                                The defendant, (name)                                                      ,is a citizen of
                                                the State of(name)                                                  . Or is a citizen of
                                                (foreign nation)



                                                                                                                                      Page 3 of5
                             Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 4 of 8

Pro Se 1 fRev. 12/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name) Q                                        incorporated under
                                           the laws of the State of(name)         dcXiAAffya-                   ,and has its
                                           principal place of business in the State of(name)                              _ •
                                           Or is incorporated under the laws of(foreign nation)                                ,
                                           and has its principal place of business in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiffclaims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):



                                      b'Ltl s cHr.fbi S \iluJ> Su.i V isv ^                                A

111.      Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.




IV.       Relief


          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
                             Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 5 of 8

Pro Se I (Rev. 12/16') Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information,
           and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
           nonfnvolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:              1-^

                      Signature ofPlaintiff
                      Printed Name ofPlaintiff            1 I El          rt.
           B.         For Attorneys


                      Date ofsigning:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number

                      Name of Law Firm

                      Street Address

                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of5
              Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 6 of 8



                                        Ili. STATEMENT OF CLAIM




Comes Now Erika Jacobs, Plaintiff, in the above styled case to bring a federal lawsuit against the

Oklahoma Tax Commission for fraudulent activity on tax returns and federal employee misconduct.
Pursuant the following statutes and laws, listed below:

    1. 18. U.S.C.{{1001: Making false statements(18 U.S.C.§ 1001) is the common
        name for the United States federal process crime laid out In Section 1001 of Title
        18 of the United States Code, which generally prohibits knowingly and willfully
        making false or fraudulent statements, or concealing information, in "any matter
        within the jurisdiction "of the federal government of the United States, even by
        merely denying guilt when asked by a federal agent.
    2. US Code 9-42-440, Lincoln Law:

        The False Claims Act (FCA),til also called the "Lincoln Law", is an
        American federal law that imposes liability on persons and companies
       (typically federal contractors) who defraud governmental programs. It is the
       federal Government's primary litigation tool in combating fraud against the
        Government.t^

In 1986, Congress amended the False Claims Act,31 U.S.C.§ 3729 etseq.,see
generally False Claims Act Amendments of 1986,Pub. L. 99-562,100 Stat. 3153
(October 27,1986), reprinted in, loA USCCAN(December 1986). One ofthe Congress's
objectives in modifying the Act was to encourage the use of qui tarn actions in which
citizens are authorized to bring, as "private Attorneys General," lawsuits on behalf ofthe
United States alleging frauds upon the government.

   3. False Claims Act,31 U.S.C.{{3729-3733: The United States has both
       statutory (e.g., the False Claims Act,31 U.S.C. §§ 3729-3733)and common law
       rights of action arising from fraud against the government and from the
       corruption of its officials.

       THE PLAINTIFF STATEMENT OF CLAIM IS AS FOLLOWS;
      Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 7 of 8

                                  ill. S\6tertva(V sf"
The Plaintifffiled her state tax for 2019 claim timely,in the summer of2020,per the government
issued COVID-19 extension for filing taxes.The Plaintifffiled State taxes in 3states: Oklahoma,
Colorado,and Massachusetts.The Plaintiff worked in all states in 2019.PLEASE SEE EXHIBIT
A,PAGE 2. The states were taxing the Plaintiffincome for 2019.The Plaintifffiled her taxes
with HR Block,a legitimate tax agency.

The Plaintifffollowed up with the State of Oklahoma via phone on several occasions for the status
of her state refund of$209.00(between the months ofAugust 2020- November 2020).The
Plaintiff was told by state agents that her state taxes for 2019 had been referred to an auditor for
review and she should receive a response 7-14 business days.In August of2020,the Oklahoma
tax commission fraudulent adjusted both taxes for 2018 and 2019 and stated to the Plaintiffthat
she owed the State of Oklahoma Money for both tax years. Please See Exhibit A,1-5. The
Plaintiff called the Oklahoma about the fraudulent adjustment of her state tax return for
Oklahoma. The Plaintiff was told she had to put in a letter of protest. The Plaintifftimely put in a
letter of protest with exhibits on September 16,2020 via certified mail. The letter of Protest was
received by the Oklahoma Tax Commission on 9-22-20 per the USPS.The Plaintifffollowed up
with the Oklahoma Tax Commission about receipt ofletter of protest. It took several weeks before
anyone would respond to the Plaintiff to let her know the letter of protest had not been received
and that she should send it online for processing. The Plaintiff was advised to resend the letter of
protest online.The Plaintiff resent the letter of protest online. The Plaintiff continued to call
continually to find out the status of her letter of Protest sent online. Finally, on Nov.4,2020 the
Plaintiff received an email from the Oklahoma state auditor,Aaron Saunders,stating he was in
receipt ofthe letter of protest and that my income for Oklahoma was not taxed for the other
states. Please See Exhibit A,Pages 7-9. This was not true. Please See Exhibit A,page 2.

The state employee,Aaron Saunders,adjusted Oklahoma state taxes for 2018.The State taxes for
2018 had already been paid and resolved in 2019 with a supervisor at the Oklahoma State Tax
Commission.Aaron Saunders,state employee of Oklahoma Tax Commission, without authority
went in and altered the Plaintiffs 2018 state taxes in-order tojustify his unjust alteration ofthe
Plaintiff 2019 state taxes of Oklahoma.The Oklahoma State Tax Commission sent the Plaintiff a
notice stating that she now owes more taxes for the year of2018(in which she did not owe
anything prior). Per Robin supervisor at the Oklahoma State Tax Commission.The Oklahoma tax
auditor was only to review the Oklahoma taxes for 2019(which were correctly done through HR
Block by the Plaintiff).

The state employee,Aaron Saunders,of Oklahoma fi:audulently adjusted the 2019 state taxes to
make a false claim that the Plaintiff owed the State of Oklahoma taxes. The Plaintiff did not owe
the State of Oklahoma any state taxes.The Plaintiff asked Mr.Saunders to escalate the issue and
he said he would.The Plaintiff never received a response back from the Oklahoma State Tax
      Case 5:21-cv-00055-C Document 1 Filed 01/25/21 Page 8 of 8



Commission about the status ofthe escalation until this day.The state ofOklahomajust continues
to send the Plaintiff notices that she now owes the State ofOklahoma for state taxes for the years
of2018 and 2019.The State ofOklahoma is even charging the Plaintiff penalties for state taxes in
which she does not owe.Please See Exhibit A,pages 10-13,

The State ofOklahoma went and fraudulently adjusted the Plaintiffstate taxes for 2018 and 2019
in-order to acquire unorthodox state taxes from the Plaintiff. The State ofOklahoma Tax
Commission should be investigated,and injunctive actions should be taken for the improper
behavior ofthe tax organization with the Plaintifftaxes.The Plaintiff does have a copy ofher
Oklahoma state taxes for proofof proper filing. Prior to the fraudulent activity by the Oklahoma
Tax Commission the Plaintiff did not owe any balance to the State ofOklahoma.This civil action
lawsuit is a federal question offraud and unproper conduct offederal/state employees ofgrave
public importance.

This 16*'' day ofJanuary,2020.




                                                           Erika Jacobs

                                                            PO Box 6252

                                                            Broomfield,CO 80021

                                                            602-434-3107

                                                            Jeneencat2@outiiook.com
